                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                                  NO. 5:18-CV-560-FL

UNITED STATES OF            AMERICA,      )
                                          )
                Plaintiff,                )
                                          )
       v.)
                                          )
$198,900.00 IN U. S.    CURRENCY,         )
                                          )
                Defendant.                )


                                   CONSENT ORDER

      By signing below, the undersigned parties have informed the Court the
following:

       1.      They have settled the litigation in this matter.

      2.       No other person has filed a claim to the defendant property within the

time prescribed by law, and all parties who claim an interest in the defendant

property have consented to the entry of this Order.

      It   is, therefore,

      ORDERED         that Claimant shall forfeit to the United States of America
$99,450.00 of the subject currency seized, to be disposed of by the United States

Department of Treasury according to law;

      ORDERED that the United States shall return to the Claimant $g9,4b0.00 of

the subject currency seized, less any debt owed to the United States, any agency of
                                              1
the United States, or any other debt in which the United States is authorized to

collect. Payment to be made payable to Claimant via electronic funds transfer
according to the information provided by Claimant on the executed SF 3881 ACH

Vendor Request Form;

        ORDERED that each party shall bear      its own attorneys'   fees, costs and

expenses in this litigation; and

        Upon the entry of this order, the Clerk of Court is DIRECTED to close this

case.

                           7th      March
        SO ORDERED this    _ day of _,         2019.




                                      LOUISE W. FLANAGAN
                                      United States District Judge




MATTHEW L.




          for Claimant Domenico Guardascione




                                         2
